         Case 2:20-cr-00295-MJH Document 21 Filed 10/15/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

                        v.                          Criminal No. 20-295

 NIKA NAZAROVI
   a/k/a Nika Utiashvili
   a/k/a Mihail Atansov
   a/k/a Stefan Trifonov Zhelyazkov
 MARTINS IGNATJEVS
   a/k/a Yordan Angelov Stoyanov
   a/k/a Aleksander Tihomirov
   a/k/a Svetlin Iliyanov Asenov
 ALEKSANDRE KOBIASHVILI
   a/k/a Antonios Nastas
   a/k/a Ognyan Krasimirov Trifonov
 DMITRIJS KUZMINOVS
   a/k/a Parush Gospodinov Genchev
 VALENTINS SEVECS
   a/k/a Marek Jaswilko
   a/k/a Rafal Szczytko
 DMITRIJS SLAPINS
 ARMENS VECELS
 ARTIOM CAPACLI
 ION CEBANU
 TOMASS TRESCINKAS
 RUSLANS SARAPOVS
 SILVESTRS TAMENIEKS
 ABDELHAK HAMDAOUI
 PETAR ILIEV

                             MOTION TO UNSEAL INDICTMENT
                                AND ARREST WARRANTS


               AND NOW comes the United States of America, by its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania, and Charles A. Eberle, Assistant

United States Attorney for said District and, pursuant to Rules 6(e)(4) and 6(e)(6) of the Federal

Rules of Criminal Procedure, respectfully moves the Court to issue an Order unsealing the

Indictment returned in this case and the Arrest Warrants issued pursuant to said indictment. In
          Case 2:20-cr-00295-MJH Document 21 Filed 10/15/20 Page 2 of 2




further support of this Motion, the United States avers as follows:

               1.     On September 29, 2020, an indictment was returned by the grand jury

charging the above-named defendants with violating Title 18, United States Code, Section

1956(h). Arrest Warrants were issued pursuant to said indictment.

               2.     On September 29, 2020, this Court issued an Order sealing the aforesaid

Indictment and Arrest Warrants, together with the Motion to Seal, until further Order of Court.

               3.     The United States believes that it is in the interest of justice that the

Indictment returned in this case and Arrest Warrants issued thereby, now be unsealed.

               WHEREFORE, the United States of America respectfully requests that this Court

issue an Order unsealing the Indictment returned in this case and the Arrest Warrants issued

pursuant to the indictment.

                                                             Respectfully submitted,

                                                             SCOTT W. BRADY
                                                             United States Attorney


                                                     By:     s/Charles A. Eberle
                                                             CHARLES A. EBERLE
                                                             Assistant U.S. Attorney
                                                             PA ID No. 80782
